Citation Nr: 0735123	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1956 to October 
1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.

On August 4, 2006, the Board issued a decision that denied 
service connection for a bilateral hearing loss disability.  
The veteran submitted a timely appeal of this decision to the 
Court of Appeals for Veterans Claims (CAVC).  On February 6, 
2007, a Joint Motion for Remand was filed requesting that the 
CAVC vacate the August 2006 Board decision and remand the 
case for additional appellate consideration.  A CAVC Order 
issued on February 15, 2007, vacated the Board's August 2006 
decision and returned the case to the Board.  Copies of the 
Joint Motion for Remand and the Order of the CAVC have been 
associated with the claims folder.

After the August 2006 Board decision had been issued, the 
veteran contacted the RO in September 2006 and requested a 
Travel Board hearing.  It is not clear from the record, under 
the particular circumstances of this case, and in light of 
the CAVC's Order vacating the August 2006 Board decision, 
whether the veteran still desires such a hearing.  This 
should be clarified by the RO.  

The appeal is REMANDED, on other grounds, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


REMAND

The veteran filed an original service connection claim for 
hearing loss in January 2005.  He stated that he had served 
in the Navy and had been assigned to a Fleet Airborne 
Electronics Training Unit.  He reported that although most of 
his duties were administrative, he had worked in an airplane 
hangar where there was constant high level noise coming from 
the aircraft.  His DD Form 214 shows that his MOS (military 
occupational specialty) was personnel man.  His personnel 
records show that in April 1956 he volunteered for aviation 
duty at the US Naval Training Center.  The records show that 
he had assignments with the Fleet Airborne Electronics 
Training Unit.

The service medical records reflect that the veteran had no 
complaints or injuries related to the ears, and had no 
complaints of hearing loss in service. The October 1957 
separation examination showed that clinical evaluation of the 
ears was normal and his hearing acuity was 15/15 bilaterally.

VA treatment records from 2001 show that the veteran had been 
fitted for new hearing aids.  A February 2005 record 
documented a history of long-standing progressive hearing 
loss with findings of mild to severe sloping sensorineural 
hearing loss from 250 to 8,000 hertz bilaterally with good 
speech discrimination.  No VA examination had been performed 
in conjunction with the claim.

The Joint Motion for Remand noted that VA must provide a 
claimant a medical examination when the record contains (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but (4) there is insufficient competent medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (medical examination is 
needed when evidence is insufficient to grant benefits but 
indicates claimed condition may be associated with service).

The Joint Motion further noted that the first two prongs of 
the above regulation had been met.  There was clear evidence 
that the veteran had a current hearing loss disability, and 
evidence that he had been exposed to loud noise in service, 
that is, exposure to aircraft noise while working in a 
hangar.  The veteran has asserted that this noise was 
sufficient to result in his current hearing loss.  Given this 
evidence, the Board finds that an examination in this case 
would be helpful in ascertaining the etiology of the 
veteran's hearing loss disability.  The veteran is hereby 
informed of the importance of reporting to the scheduled 
examination, and of the consequences of failing to so report.  
See 38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an audiological 
examination.  The claims folder, to 
include the service medical records, must 
be reviewed by the examiner in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed. 

a.  The examiner should render a 
specific opinion, without resort to 
speculation, as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the veteran's noise exposure 
experienced during active service was 
sufficient to cause his current hearing 
loss disability, or whether such a 
causal relationship is unlikely (i.e., 
less than a 50-50 degree of 
probability).

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If the examiner cannot answer any 
of these questions without resorting to 
medically unsupported speculation, the 
examiners should so state.

d.  All indicated special studies 
deemed necessary must be performed, and 
a complete rationale for all opinions 
expressed must be provided

2.  After the above-requested development 
has been completed, the veteran's claim 
for service connection for a bilateral 
hearing loss disability must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

